Exhibit 10.22

THE COMMON UNITS REPRESENTING LIMITED LIABILITY COMPANY INTERESTS (THE
“INTERESTS”) OF NPC ACQUISITION HOLDINGS, LLC (THE “COMPANY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED, EXCEPT IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE ACT, OR AN EXEMPTION THEREFROM, AND, IN EACH
CASE, IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.

THE TRANSFER OF THIS RESTRICTED COMMON UNIT AGREEMENT, THE RESTRICTED COMMON
UNITS IT REPRESENTS, AND THE COMMON UNITS COVERED BY THE AWARD ARE SUBJECT TO
CERTAIN RESTRICTIONS, AS SET FORTH IN THIS AGREEMENT AND THE LLC AGREEMENT. NO
REGISTRATION OR TRANSFER OF THIS AGREEMENT, THE RESTRICTED COMMON UNITS IT
REPRESENTS, OR THE COMMON UNITS COVERED BY THE AWARD SHALL BE MADE ON THE BOOKS
OF THE COMPANY UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.
THE TRANSFER OF THIS AGREEMENT, THE RESTRICTED COMMON UNITS IT REPRESENTS, AND
THE COMMON UNITS COVERED BY THE AWARD ARE ALSO SUBJECT TO THE TERMS AND
CONDITIONS OF ONE OR MORE FRANCHISE AGREEMENTS WITH PIZZA HUT, INC. AND TO THE
RESTRICTIVE PROVISIONS OF THE ORGANIZATIONAL DOCUMENTS OF THE COMPANY. PLEASE
REFER TO THOSE DOCUMENTS FOR THE TERMS OF THE RESTRICTIONS.

NPC Acquisition Holdings, LLC

Restricted Common Unit Bonus Award Agreement

“Participant”: James Schwartz

“Date of Award”: May 5, 2010

This Restricted Common Unit Bonus Award Agreement (the “Agreement”), effective
as of the Date of Award set forth above, represents an Award of restricted
Common Units (the “Restricted Common Units”) by NPC Acquisition Holdings, LLC, a
Delaware limited liability company (the “Company”), to the Participant that is
provided as an additional discretionary bonus pursuant to the Board of
Directors’ authority under Section 4.2(b) of the Participant’s Amended and
Restated Employment Agreement, dated as of December 29, 2008 (the “Employment
Agreement”).

The parties hereto agree as follows:

 

  (A) Grant of Restricted Common Units. The Company hereby grants to the
Participant 214,694 Restricted Common Units, subject to the terms and conditions
of this Agreement.



--------------------------------------------------------------------------------

  (B) Lapse of Restrictions.

 

  (1) Subject to Section D of this Agreement, the Restricted Common Units do not
provide the Participant with any rights or interests in the underlying Common
Units unless and until the applicable restrictions lapse. The restrictions on
the Restricted Common Units will lapse as follows: (x) as to 71,564 Restricted
Common Units on December 31, 2010, (y) as to 71,565 Restricted Common Units on
December 31, 2011, and (z) as to the remaining 71,565 Restricted Common Units on
December 31, 2012 (each of these dates, a “Vesting Date”). In addition, the
lapse of restrictions shall accelerate on the occurrence of a Change in Control.

 

  (2) In the event that the Participant is involuntarily terminated by the
Company without Cause prior to the third anniversary of the Date of Award, then
the Restricted Common Units shall continue to vest in accordance with the terms
hereof as if the Participant had not terminated employment. If the Participant’s
employment with the Company terminates prior to the lapse of restrictions on the
Restricted Common Units for any other reason, however, the Restricted Common
Units for which the restrictions have not then lapsed shall terminate
immediately and be of no further force or effect.

 

  (C) Vested Common Units. As soon as practicable after the lapse of
restrictions in accordance with Section (B)(1) above, Common Unit certificates
shall be issued in the Participant’s name. The Company and the Company’s stock
program administrator (the “Administrator”) shall maintain a record of all
information pertaining to the Participant’s rights under this Agreement.

 

  (D) Rights as Unitholder. The Participant shall have no rights as a unitholder
with respect to any Common Units covered by the Restricted Common Units until
such time as the conditions set forth in this Agreement have been satisfied, and
the Common Units have been issued and delivered to the Participant. Without
limiting the foregoing, the Common Units that are the subject of this Agreement
shall be subject to the terms of the LLC Agreement. To the extent that dividends
become payable to the holders of the Common Units, the Participant shall receive
such dividends with respect to the vested Common Units, and any dividend that
would be payable with respect to the Restricted Common Units shall accrue and
become payable if and to the extent that the Restricted Common Stock Unit
becomes vested.

 

  (E) Transferability. Restricted Common Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated. Any attempted sales,
transfer, pledge, assignment, alienation or hypothecation not specifically
permitted hereunder shall be null and void without effect.



--------------------------------------------------------------------------------

  (F) Mandatory Calls of Underlying Common Units. Upon the occurrence of a Call
Event (as defined in the LLC Agreement), the Company shall require the
Participant to sell all, but not less than all, and the Company shall purchase
all, but not less than all, of the Participant’s vested Common Units that are
the subject of this Award in an amount equal to the product of (A) the lower of
(x) the Issue Price and (y) the Fair Value Price as of the date of termination,
times (B) the number of Common Units covered by this Award; provided, however,
that upon the occurrence of a Call Event due to the Participant’s death,
Permanent Disability, Retirement, termination of the employment of the
Participant without Cause or resignation with Good Reason, the price paid for
the then-vested Common Units shall be an amount equal to the product of (A) the
greater of the Issue Price and the fair market value (as determined by the Board
in its discretion) as of the Participant’s date of death, Permanent Disability,
Retirement, termination without Cause or resignation with Good Reason, times
(B) the number of Common Units covered by the Award, and the unvested portion of
the Award shall be forfeited. In addition, as of each Vesting Date, at the
election of the Participant, the Company shall repurchase up to 40% of the
Common Units underlying the part of the Restricted Common Unit Award vesting as
of that Vesting Date in order for the Participant to satisfy his tax obligations
at the fair market value (as determined by the Board in its discretion) as of
the Vesting Date.

 

  (G) Capital Adjustments.

 

  (1) Dilution and other Adjustments. In the event the outstanding Common Units
shall be changed due to a reclassification, recapitalization, merger, dividend,
equity split or any other transaction, the number of Common Units outstanding
under this Agreement shall be proportionately adjusted to reflect such event,
and the Board shall make such adjustments as it deems appropriate and equitable
in the number and kind of securities subject to the Award, and as to any other
matters which relate to Common Units and that are affected by the events
referred to above. Such adjustments shall be final, conclusive and binding for
all purposes.

 

  (2)

Effect of Reorganization. In the event that (i) the Company is merged or
consolidated with another entity, (ii) all or substantially all the assets of
the Company are acquired by another corporation, person or entity, or (iii) the
Company is reorganized, dissolved or liquidated (each such event in (i), (ii) or
(iii) being hereinafter referred to as a “Reorganization Event”), then the
Committee may in its sole discretion, subject to any other provisions of this
Agreement applicable to such Reorganization Event, make upon consummation of
such Reorganization Event any or all of the adjustments described in Section
G(1) as are



--------------------------------------------------------------------------------

necessary or advisable in the sole discretion of the Committee to provide the
Participant with an economic benefit that is not materially different from that
to which he would have been entitled had such event not occurred (as determined
by the Committee in its sole discretion).

 

  (H) Miscellaneous.

 

  (1) This Agreement provides a complete description of the terms and conditions
governing the award of Restricted Common Units covered hereby. This Agreement
shall be administered by the Committee in its sole and absolute discretion and
all determinations made by the Committee hereunder shall be final, binding and
conclusive on all parties having an interest therein.

 

  (2) The grant of Restricted Common Units and the other obligations of the
Company under this Agreement shall be subject to the obligations of the Company
under the Franchise Agreements. Common Units shall not be issued unless the
issuance and delivery of the Common Units complies with all relevant provisions
of the Franchise Agreements and any other policies of the Franchisor with
respect to transfer or ownership of Common Units. By accepting an award of
Restricted Common Units and acquiring the underlying Common Units, the
Participant agrees to comply with all of the obligations required of a holder of
any direct or indirect beneficial or legal ownership interest in the Company
under the terms of the Franchise Agreements. The Board, in its sole discretion,
but only to the extent not creating an impermissible deferral under
Section 409A, may postpone the settlement of any Restricted Common Units as the
Board may consider appropriate and may require a Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of any such securities in compliance
with the Franchise Agreements.

 

  (3) The Company may delay any cash payment with respect to all or a portion of
any Common Unit that could cause or be reasonably likely to cause, a default or
an event of default of the Company under any guarantee or other agreement under
which the Company, or any of its Affiliates has borrowed money or guaranteed any
such loan, or if such cash payment would constitute or is reasonably likely to
constitute a breach, or result in a default or an event of default of the
Company under such agreement, until such time as the payment can be made without
such breach or default. In such event, the Company shall issue a promissory note
to the Participant in an amount equal to the obligation.



--------------------------------------------------------------------------------

  (4) The Committee shall have the right to impose such restrictions on any
Common Units acquired pursuant to this Agreement as it deems necessary or
advisable under applicable federal securities laws, the rules and regulations of
any stock exchange or market upon which such Common Units are then listed or
traded, and/or any blue sky or state securities laws applicable to such Common
Units. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of this Agreement, all of which shall be binding upon the
Participant.

 

  (5) The Committee may terminate, amend, or modify this Agreement at any time;
provided, however, that no such termination, amendment, or modification may
adversely affect, in any material respect, the Participant’s rights under this
Agreement, without the written consent of the Participant.

 

  (6) Notwithstanding any contrary provision in this Agreement, if any provision
of the Agreement contravenes any regulations or guidance promulgated under
Section 409A or could cause the Restricted Common Units to be subject to the
interest and penalties under Section 409A, that provision may be modified by the
Company without consent of the Participant to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A. Moreover, any discretionary authority that the
Board or Committee may have pursuant to this Agreement shall not be applicable
to Restricted Common Units that become subject to Section 409A, to the extent
such discretionary authority will contravene Section 409A. This Section I(6)
does not create an obligation on the part of the Company to modify this
Agreement and does not guarantee that the Award will not be subject to interest
and penalties under Section 409A.

 

  (7) Delivery of the Common Units underlying the Award will be subject to the
Participant satisfying all applicable federal, state, local and foreign tax
(including the Participant’s FICA obligation) and other withholding obligations.
The Company shall have the power and the right to deduct or withhold from all
amounts payable to the Participant (or the Participant’s personal representative
or Beneficiary, as the case may be) in connection with the Award, or require the
Participant (or the Participant’s personal representative or Beneficiary, as the
case may be) to remit to the Company, an amount sufficient to satisfy any
applicable taxes required by law.



--------------------------------------------------------------------------------

  (8) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to approvals by any governmental agencies or national
securities exchanges as may be required, or as the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Agreement.

 

  (9) All obligations of the Company under this Agreement, with respect to the
Awards, shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

 

  (10) To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

  (I) Definitions.

Affiliate. With respect to any person or entity, any other person or entity that
directly or indirectly controls, is controlled by or is under common control
with, such first person or entity. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any person or
entity, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that person or entity,
whether through the ownership of voting securities, by contract or otherwise.

Board. The Managing Member of the Company, or its designees.

Beneficiary. The individual identified in writing by the Participant to receive
benefits under this Agreement in the event of the Participant’s death. A
Participant may at any time change his beneficiary designation without notice
to, or consent of, any previously designated Beneficiary, by giving prior
written notice to the Company, such notice to be effective on the date it is
received by the Company. In the event a Participant has not designated a
Beneficiary at the time of his death, his estate shall be deemed his
Beneficiary.

Cause. Shall have the meaning assigned thereto under the Employment Agreement.



--------------------------------------------------------------------------------

Change in Control. The first of any of the following events to occur after the
Effective Date:

(1) any independent third party (which shall exclude any Affiliates of the
Company) (x) by merger or otherwise is or becomes the direct beneficial owner of
more than 50% of the combined voting power of the then-outstanding securities of
the Company, NPC International or any other entity all or substantially all of
whose assets consist of all the outstanding equity interests of the Company or
NPC International, or (y) has the right to appoint a majority of the members of
the Board, in each case other than by a merger or other transaction in which the
unitholders of the Company immediately prior to the merger own a majority of the
equity interests of the surviving entity or its parent; or

(2) the Company or NPC International adopts a plan of complete liquidation
(other than a liquidation into any Company Affiliate) of the Company or NPC
International or consummates the sale or disposition by the Company or NPC
International of all or substantially all of the Company’s assets to an
independent third party.

Code. The U.S. Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

Committee. The Compensation Committee of the Board, or if none, the Board.

Common Units. Have the meaning ascribed to such term in the LLC Agreement, or
any other securities into which such interests shall thereafter be changed by
reason of a recapitalization, merger, consolidation, equity split, combination,
exchange of interests or the like.

Fair Value Price. The price per Common Unit as of the date of determination,
determined by the Committee pursuant to a formula based upon NPC International’s
consolidated earnings from continuing operations before interest, taxes and
depreciation or amortization for the four full fiscal quarters ending
immediately preceding the date of determination multiplied by 6.0, less funded
net debt, plus proceeds from the exercise of options, divided by the Fully
Diluted Outstanding. Adjustments to the Fair Value Price may be made, in the
sole discretion of the Committee, to account for a full year effect of
acquisitions and divestitures, and for other extraordinary gains or losses.

Franchise Agreements. Means any location, territory or other franchise agreement
pursuant to which the Franchisor has granted the Company or any Subsidiary of
the Company the right to own and/or operate restaurants.

Franchisor. Means Pizza Hut, Inc. or its Affiliates.



--------------------------------------------------------------------------------

Fully Diluted Outstanding. Means the total number of Common Units in the
Company, including Common Units underlying options granted, calculated on a
fully diluted basis.

Good Reason. Shall have the meaning assigned thereto under the Employment
Agreement.

Issue Price. Means $1.16 per Common Unit.

LLC Agreement. Means the Amended and Restated Limited Liability Company
Agreement of the Company, as the same may be amended from time to time in
accordance with its terms.

NPC International. NPC International, Inc., a Kansas corporation, and its
successors.

Permanent Disability. Shall have the meaning assigned thereto under the
Employment Agreement.

Qualified Physician. Shall have the meaning assigned thereto under the
Employment Agreement.

Subsidiary. A Subsidiary of any person shall mean any entity of which: (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time of determination owned or
controlled, directly or indirectly, collectively or individually, by such person
or by one or more Subsidiaries of such person; and (ii) if a partnership,
association, limited liability company or other entity, (A) the general partner
or similar managing entity and (B) a majority of the partnership, membership or
other similar ownership interest thereof is at the time of determination
beneficially owned or controlled, directly or indirectly, collectively or
individually, by such person or by one or more Subsidiaries of such person. The
Company and its Subsidiaries shall be deemed to own a majority ownership
interest in any partnership, association, limited liability company or other
entity if the Company or its Subsidiaries shall control the general partner or
managing member or managing director of any such entity.

 

  (I)

Acceptance of Award. Acceptance of this Award requires the Participant to
complete and sign this Agreement and return the signed copy to the Company, c/o
NPC International, 7300 West 129th St., Overland Park, KS 66213, no later than
thirty (30) days after receipt of this Agreement.

IN WITNESS WHEREOF, this Agreement has been signed by the Company by one of its
duly authorized officers as of the Date of Award.

NPC Acquisition Holdings, LLC.

 

By   /s/ Robert F. End   Name: Robert F. End   Title:   Chairman



--------------------------------------------------------------------------------

I, the undersigned, have received a copy of this Agreement. I both understand
and agree to its contents.

 

        James K. Schwartz     /s/ James K. Schwartz     May 12, 2010 (Name)    
(Signature)     (Date)